89 F.3d 846
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert E. SHEPARD, a/k/a shep, Plaintiff-Appellant,v.Tana WOOD;  Ron Van Boening;  Whipple, C/O;  Mitchell, C/O;Sams, C/O;  Richards, C/O, Defendants-Appellees.
No. 95-35977.
United States Court of Appeals, Ninth Circuit.
Submitted April 22, 1996.*Decided April 29, 1996.

Before:  HALL, THOMPSON, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Robert E. Shepard, a/k/a Shep, a Washington state prisoner, appeals pro se the district court's grant of summary judgment in favor of prison officials in Shepard's 42 U.S.C. § 1983 action.   Shepard alleged that prison officials violated his First Amendment right to free expression and access to the courts by refusing to allow him to sign in at the prison law library solely under the name of "Shep."   We have jurisdiction pursuant to 28 U.S.C. § 1291, and, having considered all of Shepard's contentions on appeal, we affirm for the reasons set forth in the district court's order filed September 6, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3